 Let me express my great
pleasure at seeing Mr. Amara Essy presiding over our
deliberations. I am confident that, given his experience and
skills, this session will contribute to the further
enhancement of the role of the United Nations. Let me
also thank the Secretary-General for the thoughtful and
thorough review of the world situation, given in his annual
report - this in addition, of course, to our thanks for his
tireless work for the good of the Organization.
I would like to follow the point made by our Dutch
colleague regarding the increased responsibility of
individual Member States for the success of this institution,
let me say that the end of the cold war has been a source
of and a sound reason for satisfaction throughout the entire
world community. A series of "velvet revolutions" in
Central Europe, the dissolution of the USSR and
remarkable events in South Africa and the Middle East
have shaken the entire post-war geopolitical pattern of
"negative stability" - frozen enmity. As expected, the end
of the East-West confrontation and the disappearance of
competing blocs has proved beneficial to international
relations. The planet has become a safer place. Yet the
euphoria is fading, giving way to a sober evaluation of
events. Indeed, have all the "Berlin Walls" or "Iron
Curtains" been dismantled - especially economic barriers
that separate countries on a global or regional scale? Is the
"peace dividend" actually being paid? Has the North-South
development gap ceased to widen and to undermine the
newly acquired, still fragile global stability?
The old bipolar, confrontational world has gone. We
are not divided anymore. But we are not united either. In
fact, many problems, dormant or concealed until now, have
surfaced with startling force: ethnic conflicts, nationalisms,
religious intolerance. The "cold war" may very well be
replaced by a "cold peace" or, even worse, by "hot chaos".
Global cooperation will not come by itself. The
United Nations is best placed to lead its Members in an
effort to achieve it. However, are the nations ready for it?
Is the United Nations properly equipped to cope with the
task?
The question that should be asked first is not what
the United Nations could do for us, but what we - the
Member States - should do to unite the nations. A
contest between the two super-Powers no longer dictates
the course of history. The international scene, both
political and economic, has become pluralist, with
medium-sized and small countries emerging as
increasingly important actors. Previously, the role of
these countries was, at best, that of a go-between or
observer, rather than an active participant. Now they are
becoming partners in the multi-country discourse.
Multilateralism is becoming more important than ever.
Multilateral arrangements in various domains provide both
insurance of equal treatment and an opportunity to take
part, to contribute. Multilateralism increases the freedom
of action of individual States and the degree of their
responsibility.
Let me set forth briefly the way in which Poland, a
medium-sized country, perceives its role and duty - I
stress duty - as a partner in the international effort to
bring about global cooperation, to build a united world.
First, we develop friendly relations with neighbours.
The best testimony in this regard is found in the treaties
we have concluded with all our seven neighbours. We
regard those treaties as a great common accomplishment
by Poles, Belarusians, Czechs, Germans, Lithuanians,
Russians, Slovaks and Ukrainians. It was not always easy
to reach an agreement: hard diplomatic work,
imagination and willingness to compromise were required,
to say the least. But the result was very much worth the
effort. The treaties constitute a solid block of durable
rules based on international law, in a region of major
importance for the security of the continent and the world
at large.
Secondly, we are active in developing regional
cooperation. The Czech Republic, Hungary, Slovakia and
Poland have formed a non-binding structure known as the
Visegrad group. It is not an organization; it has no
permanent bodies, not even a secretariat - a true rarity for
any international venture. The group did, however,
manage to work out a Central European Free Trade
Agreement (CEFTA).
Poland is also a partner in the Central European
Initiative and the Council of the Baltic Sea States.
Furthermore, we have recently reached out to our eastern
neighbours with a number of proposals to enhance
regional links.
24


Thirdly, we are impatiently and insistently striving to
become members of institutions whose membership has
been determined by the logic of the divided world. We all
agree they must not remain exclusive. It is "one Europe,
one world" that lies behind Poland’s efforts to join the
European Union, the Western European Union and the
North Atlantic Treaty Organization (NATO). It was in this
context that Poland responded with determination and
confidence to the Partnership for Peace programme. By
virtue of its history, size and vital interests, Poland wants
to enter NATO not as a front-line State but, rather, as a
country furthering cooperation. We do not want to create
new divisions. On the contrary, we are striving to
overcome the remnants of the past divisions which are still
with us. It was also in this context that Poland entered into
the association agreement with the European Union, and it
is in this context that Poland is actively preparing for
membership. It is our strong desire to take part in the
process of integrating Europe so that it becomes more
secure, cooperative and hospitable; and to participate in an
effort to overcome the irrationalities of history - rivalry,
imperial divisions and nationalistic stereotypes.
Fourthly, Poland is a strong believer and a dedicated
participant in interregional and global actions. We are in
the forefront in promoting cooperation within the
Conference on Security and Cooperation in Europe (CSCE).
The CSCE is not only the symbol of the necessary bonds
of security but also a forum for practical cooperation across
three continents. We support the CSCE as a regional
arrangement within Chapter VIII of the United Nations
Charter.
Poland is a time-tested participant in United Nations
peace-keeping operations. Over 2,000 of our troops are
there to uphold the ideas in the Charter, whenever called to
duty by the Security Council.
Poland, finally, is also active in other areas of
international cooperation: in the economic, social, cultural,
educational and health fields as well as in the promotion of
human rights and fundamental freedoms as stipulated by
Article 13 of the Charter.
Medium- and small-sized States are potentially a great
asset of the United Nations; it has not so far been
sufficiently recognized, let alone utilized. States such as
Poland can play a stabilizing role and exert an important
beneficial influence on developments in their immediate and
more distant neighbourhood, and tangibly contribute to
global stability and security. In particular, they can be
expected to become nuclei of regional integration as they
should not be suspected of seeking to dominate or to
impose their will on others.
To act locally - that is, regionally - is practical and
effective. Medium-sized countries in consensus with
smaller States can, indeed, make a difference. However,
we should not allow a loose constellation of separate
villages to emerge. We need a global, united village.
Therefore, we need a framework for subregional, regional
and interregional cooperation and discipline to ensure
coherence. This is of course the raison d’être of the
United Nations. We are trying today to improve its
operations. Let me here draw attention to two specific
issues.
First, the fundamental task for the United Nations is
to maintain international peace and security. The role of
the Security Council has been in recent years broadened
by more frequent recourse to action under Chapter VII of
the Charter. On the one hand, that allows for a fresh look
at the security role of the United Nations, particularly in
the context of countries which do not enjoy sound
security guarantees. On the other hand, one cannot
remain indifferent to the Council’s decisions in cases
where sovereignty, democracy and human rights are
violated, or access to humanitarian assistance is hindered.
For this reason, Poland consistently makes an effort to
respond to the Council’s calls for action, be it in the
former Yugoslavia, Rwanda or, most recently, Haiti.
Poland shares the view that the increase in the
membership of the United Nations justifies the
enlargement of the Council. There are different
suggestions and ideas as to how this might best be done.
The principal criterion continues, for us, to be
preservation of the effectiveness of the Council.
Enlargement should be accomplished on a consensus basis
and as a package. The interests of all United Nations
regional groups need to be respected in the process. A
seat on the Council, permanent or not, cannot be
considered a matter of prestige. Indeed, it implies
increased responsibility and the ability to discharge it.
The Council’s decisions involving peace-keeping and
peace-enforcement measures, from sanctions to recourse
to force, give rise to various risks and sacrifices by third
countries. They include potential risk to the lives and
health of the troops and financial losses for which so far,
despite the provisions of Article 50, there is no adequate
compensation.
25


The security of the peace-keepers is of the utmost
importance. Work undertaken on a convention on the
safety of United Nations peace-keeping personnel should be
completed at the earliest date. There is also a need for
active dialogue between members of the Security Council,
the Secretary-General and troop-contributing States. Such
dialogue should be a standard practice in the case of
decisions which may affect the security of these troops.
Poland shares the view that: first, all United Nations
activities in the four fields - preventive diplomacy,
peace-keeping, peacemaking and post-conflict
peace-building - must be fully mandated and better planned,
organized and financed; secondly, regional organizations
should make a more significant contribution in the areas of
preventive diplomacy and peace-keeping, but one fully
consistent with the United Nations Charter; and, thirdly, a
specific mandate is to be sought when peace-keeping troops
need to use force beyond the requirements of self-defence.
Disarmament is yet another dimension of a global
effort to strengthen international peace and security.
Mankind is no longer held hostage to nuclear confrontation;
the nuclear arms race has been halted and, it is hoped,
reversed. Post-cold-war cooperation between erstwhile
adversaries has resulted in important nuclear disarmament
accords. Poland is playing an active part in the ongoing
multilateral negotiations at the Conference on Disarmament
in Geneva for a comprehensive nuclear test-ban treaty.
Internationally verifiable, universally adhered to and
effective, such a treaty would put in place yet another
barrier to the spread of nuclear arms, which is in the vital
security interests of each and every member of the family
of nations. These interests would also be served by a
non-discriminatory, multilateral and internationally and
effectively verifiable treaty banning the production of fissile
material for nuclear weapons and other explosive devices.
The window of opportunity is wide open. It must not be
ignored. We warmly welcome the renewed interest and
initiative on nuclear disarmament submitted yesterday to
this Assembly by President Clinton and President Yeltsin.
We believe that further reinforcement of the
non-proliferation regime is imperative. We are alarmed by
recent reports of illicit trafficking in nuclear materials
across frontiers. This is a threat to international security
and also a danger to innocent bystanders exposed to
radiation. It also casts doubts on the efficiency and
sufficiency of existing legal provisions and procedures. A
thorough review of such provisions and procedures seems
timely.
The overriding national security interests of States
would be served in particular by the universalization of
the Treaty on the Non-Proliferation of Nuclear Weapons
(NPT). We welcome the recent accessions to the NPT,
especially by some of our newly independent neighbours.
We fervently hope that Ukraine will soon follow suit. In
this connection, I wish to recall that Poland firmly
supports the unconditional and indefinite extension of the
NPT. The forthcoming Conference to review the
operation of the NPT and to decide on its extension
should strengthen the regime. It will benefit the entire
international community. Coming as an aftermath to both
Hiroshima and Chernobyl, it would be the most fitting
step to mark the fiftieth anniversary of the nuclear age.
With the signing of the chemical weapons
Convention, there is a prospect of finally eliminating
another category of weapons of mass destruction. Poland
is actively involved in the work of the Preparatory
Commission for the Organization for the Prohibition of
Chemical Weapons, and its ratification procedure is well
advanced.
In conclusion, I would say this: more power to the
regions; more authority to the Security Council; more
initiative and involvement on the part of medium-sized
countries. These are, in our view, the cornerstones and
objectives of the reform of the United Nations.
Allow me now to address an issue to which Poland
and a number of other countries attach particular
importance. I am referring to the provisions of Article
107 and to parts of Article 53 of the Charter of the
United Nations. I doubt that there is any delegation here
that would not agree that they have become obsolete - a
dead letter.
For almost 50 years these provisions have not been
officially invoked. Indeed, the States covered by this
so-called "enemy clause" have become not only an
inseparable part of the democratic world but also a crucial
element of the United Nations system. It is impossible to
imagine how the Organization and its system could
function without their political, economic and financial
commitment.
Poland, the victim of the Nazi aggression that started
the Second World War, considers it its moral duty to take
a lead in closing this chapter of history for all time. We
believe that the time has come to part with transitional
clauses born of the war, concerning States which were
26


then, 50 years ago, enemies, but which have now become
partners in our common work for the United Nations.
I formally propose the removal from the Charter of the
United Nations of the clauses referring to "enemy States".
A political decision by the General Assembly on this
matter could be taken at this session. While, of course,
other modalities may be considered, the Assembly could,
for instance, request the Special Committee on the
Charter of the United Nations to submit to it at its fiftieth
session a proposal for an appropriate legal solution that
would not amount to a substantive revision of the Charter.
Let me express the hope that this initiative will meet
with the unanimous support of the Member States.
